DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 in the reply filed on 04/30/2021is acknowledged .Claims 14-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/30/2021.
  The traversal is on the ground(s) that Groups I, II, III, and IV do not lack unity of invention and there would not be a serious burden on the examiner if restriction is not required.
This is not found persuasive because the restriction mailed on 03/02/21 was based on a lack of unity of the invention and it was not based on US practice. The restriction established that the special technical features is known in the art, and the prior office action stated on page 4 that "the groups do not share the same or corresponding technical feature therefore lack of unity of invention exists and the grouping as described in the restriction mailed on 03/02/21 is maintained.
The requirement is still deemed proper and is therefore made FINAL.
Status of the application
This is a non-final rejection in response to the Applicant's remarks and amendment filed on 04/30/21. Claim 1 is currently amended, claims 2,4-13 are previously presented, claims 3,15 and 18 are  cancelled and claims 14,16-17,19-19 are withdrawn. Accordingly claims 1-2 and 4-13 are examined herein.
Note
Examiner wishes to point out to Applicant that claim(s) 1-2 and 4-13 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“positioning system for the carrier” in all examined claims with corresponding structure/scope disclosed at [0046] of instant publication.
“a supply device for supplying material” in all examined claims with corresponding structure/scope disclosed at [0021] of instant publication.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Claim Objections
Claims 1-2 are objected to because of the following informalities:  
In claim 1, “the exchangeable unit” should be changed to --the exchangeable insert unit-- in order to use consistent/clear language throughout the claim.  Appropriate correction is required.
In claim 1, “material port for supplying material from the material stock to the at least one printing head” in line 6 should be corrected to --material port for supplying material from the material stock holder to the at least one printing head--. Appropriate correction is required.
In claim 2, the term "an exchangeable insert" in line 2 should be corrected to --the exchangeable insert--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a positioning system for the carrier, a holder for a material stock, and a supply device for supplying material from the material stock to the at least one printing head, characterized in that the holder for the material stock, the supply device and the printing head are arranged in a unit designed as an exchangeable insert” which is indefinite.  It is not clear how is the positioning system is capable to position the carrier, a holder for a material stock, and a supply device for supplying material while the holder, the supply device and the printing head are arranged in a unit designed as 
Base on the instant discloser, the position system is capable to position the carrier (5) and the print head (6) (see figs.4-5; [0042] and [0061]) of the instant publication.  For the interest of compact prosecution, the limitation is examined below in the light of the specification.  
Claim 1 recites the limitation "the construction space" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 2 and 4-13 are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hocker (US 2017/0266876) in view of Holland (US 2017/0190108).
Regarding claim 1, Hocker teaches a device (100) for the additive manufacturing of a shaped body (181) (see Fig. 1; [0034]), comprising a construction platform (build surface (185)), at least one printing head (nozzles cartridge (171)) for applying material layer by layer to the construction platform or the shaped body at least partially constructed on the construction platform (see Fig.1;[0034-0037]),
 a positionable carrier (170) for the at least one printing head, a positioning system (x-y gantry 186) for the carrier, a holder (material source (162)) for a material stock, and a supply device (filament conduit (163) and material port (117)) for supplying material from the material stock to the at least one printing head (see Fig.1;[0038]).
 Hocker further teaches that the nozzles cartridge (111)) is an exchangeable insert (see Fig.1;[0042]) but Hocker does not explicitly teach that the holder for the material stock, the supply device and the printing head are arranged in a unit designed as an exchangeable insert. 
In the same filed of endeavor, 3D printing, Holland teaches a device (200) for a three dimensional printer, comprises a print head (extruder (210)) includes a drive gear (216) to advance a filament (202) and a robot (230) to position the extruder and a filament tube (240) (see Fig.2; [0045-0047]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the device as taught by Hocker with the holder for the material stock, the supply device and the printing head are arranged in a unit designed as an exchangeable insert as taught by Holland for the purpose of simplifying the design and save cost. 
In addition, it would have been obvious to one of ordinary skill in the art at the time the invention to the holder for the material stock, the supply device and the printing head are arranged in a unit designed as an exchangeable insert, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art. One would have been motivated to have the holder for the material stock, the supply device and the printing head are arranged in a unit designed as an exchangeable insert in order to simplify the design and save cost. (Please see MPEP 2144.04 V B for further details).

Regarding claim 2, Hocker further teaches the device, characterized in that the device comprises at least one mounting or insertion place (i.e. cartridge receptacle (102)), each capable for receiving an exchangeable insert (171) (see Fig.1 and Fig.2A; [0036]).
Regarding claim 4, Hocker further teaches the device, characterized in that the exchangeable insert comprises a housing (113) enclosing the holder for the material stock (118), the supply device (117) and the printing head (171) (see Figs. 1,2B and Fig.4;[0045-0046]).
Regarding claim 5, Hocker further teaches the device, characterized in that the exchangeable unit comprises a retaining device (cartridge tray (101)) for detachably holding the printing head (171) (see Figs.1 and 2; [0036] and [0044]).
Regarding claim 6, Hocker further teaches the device, characterized in that at least the printing head (171) is displaceable from a storage position (i.e. the position wherein the nozzle is placed in the cartridge tray (101)) arranged in the housing into a transfer position projecting from the housing into the construction space (180) (see Fig.1 ;[0036-003]).
Regarding claim 7, Hocker further teaches the device, characterized in that the exchangeable unit comprises an extendable arm and/or swing-out arm (robotic arm (612)), to which the printing head ( nozzle of the print head (570)) is attached, the printing head being displaceable on said arm from the storage position arranged in the housing (601) into the transfer position projecting from the housing into the construction space (680) (see Fig. 6; [0074-0077]).
Regarding claim 8, Hocker further teaches the device, characterized in that a transfer device (a robot assembly (610)) for transferring the printing head (nozzle cartridge) from the exchangeable unit (6010 into a position received in the carrier (570), and back, is provided (see Fig. 6;[0076-0079]).
Regarding claim 9, Hocker further teaches the device, characterized in that the supply device comprises a feed unit (material port (117) for feeding material stored in strand form or in the form of a filament (see Fig. 2B;[0045]).
claim 11, Hocker further teaches the device, characterized in that the printing head (nozzle (171)), in the state connected to the supply device (117), is displaceable from the storage position (i.e. nozzle cartridge receptacle (102)) arranged in the exchangeable unit into the transfer position projecting from the housing into the construction space (180) and/or into the position received in the carrier (170) (see Figs. 1-2a; [0040-0045])
Regarding claim 12, the combination of Hocker and Holland further teaches the device, characterized in that the holder for the material stock is comprised of a container (240) including a material duct (entrance) for the material stored in the container, wherein the container is removably arranged in the exchangeable insert (see Fig.2;[0049] of Holland).
Regarding claim 13, Hocker does not teach the container wall of the container is made of a water- and water-vapor-proof material and/or a composite material comprising a cardboard layer and a polymer film. However, since Holland teaches the device (400) comprises a material holder (a filament tube (440)) include a gasket or seal to reduce the likelihood of oozing of melted filament from the filament tube ( see Fig.4;[0059]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the device as taught by Hocker with the container wall of the container is made of a water- and water-vapor-proof material and/or a composite material comprising a cardboard layer and a polymer film as taught by Holland for the purpose of providing a seal to reduce the likelihood of oozing of melted filament from the filament tube (see [0059]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hocker (US 2017/0266876) in view of Holland (US 2017/0190108) as applied to claim 1 above, and further in view of Go (US 2017/0151704).
Regarding claim 10, the combination of Hocker and Holland teaches that the supply device comprises a Bowden cable connecting the material stock to the printing head. In the same filed of endeavor, m-D printing, Go teaches a three-dimensional printing device (100) includes an extruder (110) and a supply device comprises a Bowden cable connecting the material stock to the extruder (see Fig.1A; [0098] and [0180]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the device as taught by Hocker and Holland with the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED K AHMED ALI/             Examiner, Art Unit 1743                                                                                                                                                                                           
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743